Citation Nr: 0311289	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  00-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Propriety of a 10 percent evaluation assigned to an 
initial grant of service connection for chronic sinusitis.

2.  Entitlement to service connection for residuals of a back 
injury and myofascial pain syndrome of the back.

3.  Entitlement to service connection for a psychiatric 
disability (claimed as post-traumatic stress disorder (PTSD), 
dysthymia and anxiety reaction).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Atlanta, Georgia, Regional Office of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 10 percent evaluation for chronic 
sinusitis, effective from March 31, 1998 (the date upon which 
his original claim for VA compensation for sinusitis was 
received by VA (See 38 C.F.R. § 3.400)) and denied his claims 
of entitlement to service connection for a back disability 
and a psychiatric disorder.  

With respect to the increased rating claim at issue, we note 
that the veteran is contesting the propriety of the initial 
10 percent evaluation assigned for this disability.  Pursuant 
to controlling caselaw consideration must therefore be given 
regarding whether assignment of separate ratings is warranted 
for his service-connected chronic sinusitis for separate 
periods of time, from March 31, 1998, to the present, based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

In the course of the appeal the veteran changed his address 
of residence from Georgia to Florida.  His claims folder was 
thus transferred from the custody of the Atlanta, Georgia, VA 
Regional Office to the St. Petersburg, Florida, VA Regional 
Office (RO) which is now the agency of original jurisdiction.


REMAND

A review of the veteran's claims file indicates that 
additional development is necessary before the claims on 
appeal can be adjudicated.  There appear to be some relevant 
VA medical records which pertain to his treatment for his 
claimed disabilities at the VA Medical Center in Gainesville, 
Florida, dating from March 2002 to the present time, which 
have not yet been associated with the evidence.  Having been 
placed on notice of the existence of these records, VA's duty 
to assist the veteran in the development of facts pertinent 
to his claim encompasses searching for records in our 
possession.  See Jolley v. Derwinski, 1 Vet. App. 37, 40 
(1990); Moore v. Derwinski, 2 Vet. App. 375, 376 (1992); 
Gross v. Derwinski, 2 Vet. App. 551, 552 (1992).  Therefore, 
these records should be obtained for inclusion in the claims 
folder.  

The most recent clinical examination report of record 
regarding the status of the veteran's upper respiratory 
system was of a VA medical evaluation conducted in June 
1998, approximately five years ago.  Fulfillment of VA's 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully 
informed one.  (See Green v. Derwinski, 1 Vet. App. 121 
(1991); Weggenmann v. Brown, 5 Vet. App. 281 (1993).)  
Therefore, the veteran should therefore be scheduled for a 
VA medical examination by the appropriate specialist in 
order to evaluate the severity of his chronic sinusitis.  
The medical examiner who conducts this examination should 
include observations and discussion which addresses the 
relevant rating criteria which pertains to evaluating 
chronic sinusitis.

In addition to the aforementioned medical examination, the 
veteran should also be provided with a VA orthopedic 
examination and psychiatric examination to establish his 
current diagnoses and so that nexus opinions may be obtained 
regarding the nature of the relationship, if any, that may 
exist between his orthopedic and psychiatric diagnoses with 
his period of military service.  See Charles v. Principi, No. 
01-1536 (U.S. Vet. App. Oct. 3, 2002).

In view of the foregoing discussion the case is REMANDED to 
the RO for the following developments:



1.  Obtain all the reports of treatment 
the veteran has had for psychiatric 
disorders, sinus disorders, or back 
disorders from the VA Medical Center in 
Gainesville, Florida, for the period 
from March 2002 to the present.  

2.  After the above development has been 
completed, the veteran should be 
scheduled for the appropriate 
examination addressing the current 
manifestations of his service-connected 
chronic sinusitis.  It is imperative 
that the veteran's claims folder be made 
available to the examiner for review in 
conjunction with the examination.  The 
report of the examination must include 
findings as to whether the veteran has 
incapacitating episodes requiring anti-
biotic treatments, headaches, pain, 
purulent discharge or crusting.  The 
findings must also include a statement 
as to the frequency of incapacitating 
episodes and a statement as to whether 
treatment of the sinusitis has required 
facial surgery.

3.  The veteran should be scheduled for 
a psychiatric examination.  It is 
imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  The report of the 
examination must include responses to 
each of the following items: 

(a.)  State the diagnoses of 
all psychiatric disorders.
(b.)  For each diagnosis 
reported in response to (a.), 
above, state a medical opinion, 
based on the veteran's history, 
the examination findings and a 
review of the claims folder, as 
to whether it is at least as 
likely as not (i.e., 50 percent 
or greater likelihood) that any 
psychiatric disability 
currently present is the result 
of or a continuation of the 
nervousness and anxiety 
reaction reported in the 
service medical records of 
January 16, 1966.

4.  Schedule the veteran for an 
examination regarding claimed residuals 
of a back injury.  All indicated testing 
should be performed.  If neurological 
testing is indicated it should be 
accomplished.  It is imperative that the 
veteran's claims folder be made 
available to the examiner for review in 
conjunction with the examination.  The 
report of the examination must include 
responses to each of the following 
items:

(a.)  State the diagnoses of 
all back disorders.
(b.)  For each diagnosis 
reported in response to (a.), 
above, state a medical opinion, 
based on the veteran's history, 
the examination findings and a 
review of the claims folder, as 
to whether it is at least as 
likely as not (i.e., 50 percent 
or greater likelihood) that the 
disorder is the result of, or a 
continuation of, symptoms 
described in the service 
medical records, specifically 
the complaint of low back pain 
on June 11, 1964, when there 
was an impression of myalgia 
and five physical therapy 
treatments ensued, and/or the 
accidental fall which 
reportedly occurred in service 
on March 29, 1965.  

5.  After all the aforementioned 
development has been completed, the RO 
should readjudicate the veteran's appeal 
of the propriety of the initial 10 
percent evaluation assigned for chronic 
sinusitis for the period from March 31, 
1998 to the present.

6.  After all the aforementioned 
development has been completed, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
residuals of a back injury and 
myofascial pain syndrome of the back.
 
7.  After all the aforementioned 
development has been completed, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection for 
a psychiatric disability (claimed as 
PTSD, dysthymia and anxiety reaction).

8.   If any of the above claims are not 
resolved to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


